      Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAMES M. SIMPSON,

                                 Petitioner,
                v.                                                                  9:20-CV-1363
                                                                                    (GLS/TWD)
NEW YORK STATE DEPARTMENT
OF CORRECTIONS,1

                                 Respondent.


APPEARANCES:                                                       OF COUNSEL:

JAMES M. SIMPSON
Petitioner, pro se
18-B-0295
Cayuga Correctional Facility
P.O. Box 1186
Moravia, NY 13118

GARY L. SHARPE
United States Senior District Judge

                                           DECISION and ORDER

I.      INTRODUCTION

        Petitioner seeks federal habeas corpus relief pursuant to 28 U.S.C. § 2254. Dkt. No.

1, Petition ("Pet."). The petition was initially filed in the United States District Court for the

Eastern District of New York and, on November 4, 2020, transferred to this Court. Dkt. No. 2,

Transfer Order; Dkt. No. 3.

        On November 5, 2020, the action was administratively closed due to petitioner's failure

        1
          Petitioner named the New York State Department of Corrections as the respondent. Pet. at 1. The proper
respondent, however, is the superintendent of the facility in which petitioner is incarcerated. See Rule 2(a), Rules
Governing Section 2254 Cases in the United States District Courts ("If the petitioner is currently in custody under a
state-court judgment, the petition must name as respondent the state officer who has custody."). In light of this
technical error, the Clerk is directed to terminate the New York State Department of Corrections as a named
respondent and, instead, substitute Gerald Jones, Superintendent of Cayuga Correction Facility.
      Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 2 of 9




to properly commence it. Dkt. No. 4, Administrative Closure Order. Petitioner was advised

that if he desired to pursue this action he must so notify the Court and either (1) pay the filing

fee of five dollars ($5.00), or (2) submit a completed, signed, and properly certified in forma

pauperis (IFP) application, within thirty (30) days of the filing date of that Order. Id. at 2.

       On November 16, 2020, the Court received the statutory filing fee. Dkt. No. 5, Letter;

Dkt. Entry dated 11/16/20 (identifying receipt information for filing fee transaction). The case

was reopened. Dkt. No. 6.

II.    THE PETITION

       Petitioner was convicted in 2018, pursuant to a guilty verdict in Broome County, for

first degree attempted assault, second degree criminal possession of a weapon, and second

degree assault. Pet. at 1-2. Petitioner's direct appeal of his criminal conviction is still

pending. Id. at 2-3.

       However, this petition does not challenge his criminal conviction. Instead, it

challenges petitioner's continued confinement at Cayuga Correctional Facility (hereinafter

"Cayuga") during the COVID-19 pandemic. Pet. at 5-12. Specifically, petitioner argues that

he is entitled to habeas relief because (1) he is living in "[n]egligent, [h]azardous and

unhealthful conditions" because the "COVID-19 pandemic in prison constituted potentially

unsafe life-threatening condition[s] endangering inmates' reasonable safety depending on

each inmates['] degree of vulnerability to virus," and Cayuga received inmates from Ulster

Correctional Facility (hereinafter "Ulster") before their COVID-19 test results were reported

(id. at 5-7); (2) the transfer of patients from Ulster before knowing whether or not they were

positive for COVID-19 represented a "[d]ereliction of duty," (id. at 7-8); (3) Cayuga violated



                                                 2
       Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 3 of 9




the "state social distancing order . . . [by] running school program[s] with the class room air

system . . . not being sanitize[d] and [keeping inmates] . . . in close spaces," (id. at 8-10); and

(4) medical malpractice for the "[m]edical staff . . . signing off on allowing [an inmate] . . . to

enter [the] population . . . which put all of [them] at risk and now [they] have a large spike,"

(id. at 10-12).

         Petitioner indicates that he has filed facility grievances, as well as a motion pursuant

to New York Criminal Procedure Law § 460.50. Pet. at 6-10. Petitioner cites to the National

Emergencies Act, 50 U.S.C. §1601 et seq., and several district court cases apparently in an

effort to argue that the exhaustion requirement is inapplicable to him given his claims. Id. at

13-14.

III.     DISCUSSION

         This petition was brought pursuant to 28 U.S.C. § 2254. State prisoners m ust bring

challenges both to the execution of a sentence and to underlying convictions under section

2254, which governs petitions filed by "a person in custody pursuant to the judgment of a

State court only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States." 28 U.S.C. § 2254(a); accord Cook v. N.Y. State Div. of Parole,

321 F.3d 274, 278 (2d Cir. 2003).

         Here, petitioner is a state prisoner seeking immediate release from custody based on

his allegedly unconstitutional conditions of confinement, namely, the possibility of increased

exposure to, and potential deadly health consequences from, COVID-19. See Pet.

"Although it appears that the Second Circuit has not explicitly considered the issue with

respect to state prisoners, the Second Circuit has specif ied that conditions of confinement



                                                  3
     Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 4 of 9




claims by federal prisoners relate to the execution of their sentences." Harrison v. Wolcott,

No. 6:20-CV-6270, 2020 WL 3000389, at *2 (W.D.N.Y. June 4, 2020) (citing Thompson v.

Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (explaining that the Second Circuit has "long

interpreted § 2241 as applying to challenges to the execution of a federal sentence including

such matters as . . . prison conditions")); see Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir.

2001) (concluding that § 2241 challenges to the execution of a federal sentence include

prison conditions). "There is no reason to conclude differently in the context of a state

prisoner's conditions-based claim under Section 2254." Llewellyn v. Wolcott, No. 1:20-CV-

0498, 2020 2525770, at *3 n.6 (W .D.N.Y. May 18, 2020). This same logic has been followed

by other district courts throughout this circuit considering COVID-19-related claims similar to

those presently advanced by the petitioner. See Harrison, 2020 WL 3000389, at *2; Griffin v.

Cook, No. 3:20-CV-0589, 2020 W L 2735886, at *4 (D. Conn. May 26, 2020) (citing cases);

Elleby v. Smith, No. 1:20-CV-2935, 2020 W L 2611921, at *2-3 (S.D.N.Y. Apr. 9, 2020).

Accordingly, as petitioner is challenging the execution of his state-imposed sentence, the

present petition must be brought pursuant to § 2254. See 28 U.S.C. § 2254(a); Cook, 321

F.3d at 277-78.

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state court unless "there is an absence of available State

corrective process" or "circumstances exist that render such process ineffective to protect the

rights of the applicant." 28 U.S.C. § 2254(b)(1)(A), (B)(i), (ii).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court



                                                  4
       Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 5 of 9




prior to raising them in a federal habeas corpus petition. See O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Substantive exhaustion requires that a petitioner "fairly present" each

claim for habeas relief in "each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the claim."

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words, petitioner "must

give the state courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State's established appellate review process." O'Sullivan, 526 U.S. at

845.

        Here, petitioner contends that he has exhausted his state court remedies by filing

facility grievances and his CPL § 460.50. However, these actions are insufficient. Petitioner

attached the Appellate Division's decision denying his CPL § 460.50 motion, which explained

that petitioner's "[a]pplication . . . for [an] order staying execution of [his] judgment of

[conviction] . . . pending appeal and for release on recognizance on bail," was denied. Pet.

at 29. This motion did not seek the same relief requested in this petition, nor allege the same

claims currently pending before the Court. Therefore, "the state courts [have not had] one

full opportunity to resolve any constitutional issues [because petitioner has f ailed to] invok[e]

one complete round of the State's established appellate review process." O'Sullivan, 526

U.S. at 845.

        Furthermore, the vehicles through which petitioner attempted to exhaust his claims are

inappropriate. While petitioner cites to a federal statute and several recent decisions,




                                                  5
      Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 6 of 9




presumably to illustrate how he has exhausted his remedies, those are all inapposite. 2 In

fact, two of the three cases are instructive on how an inmate, seeking to challenging his

confinement based on the current COVID-19 crisis, should exhaust his claims.3 Specifically,

both Slater and Elleby outline that petitioners should pursue a "CPLR Article 70 [petition

whereby] state prisoners may petition for a writ of habeas corpus in state court to inquire in

the cause of his or her detention and for deliverance." Slater v. Keyser, No. 1:20-CV-3012,

2020 WL 4016759, at *4 (S.D.N.Y. July 16, 2020) (internal quotation marks and citations

omitted); accord Elleby v. Smith, No. 1:20-CV-2935, 2020 W L 2611921, at *4 (S.D.N.Y. May

22, 2020) (explaining that it was "recently noted that an inmate concerned about COVID-19

is free to bring a petition for a writ of habeas corpus in the New York State Supreme Court,

pursuant to Article 70 of New York's Civil Practice Law and Rules, on the ground that the

conditions of his/her confinement are unlawful and that many have been granted by the

justices of the New York State Supreme Court") (internal quotation marks and citations

omitted). Therefore, it is clear that petitioner has failed to properly exhaust his claims.

        Furthermore, there is no basis on the record before this Court to conclude that there is


        2
            The Coronavirus Aid, Relief, and Economic Security Act (hereinafter "CARES Act") "provides, in part,
home confinement authority to the Bureau of Prisons during the period beginning on the date on which the President
declared a national emergency under the National Emergencies Act . . . with respect to the COVID-19 pandemic,
if the Attorney General finds that emergency conditions will materially affect the functioning of the Bureau." Phea
v. Pfeiffer, No. 2:20-CV-0283, 2020 WL 1892427, at *1 (E.D. Cal. Apr. 16, 2020). Liberally construing the petition,
it appears this is the ground petitioner believes provides him the remedy of release. "However, this form of relief
through the CARES Act is available to federal prisoners incarcerated at Bureau of Prisons facilities, of which
petitioner is not." Id. Therefore, the statute is irrelevant to the decision at hand.
        3
            The third decision which petitioner cites involves an immigration detainee challenging her mandatory
detention pending removal proceedings. See Malam v. Adducci, 452 F. Supp. 3d 643 (E.D.N.Y. 2020). Accordingly,
the petitioner seeks habeas relief pursuant to a different statute, § 2241. Id. at 648-51. The exhaustion requirements
are different between these two habeas provisions. See Harrison v. Wolcott, No. 6:20-CV-6270, 2020 WL 300389,
at *2 (W.D.N.Y. June 4, 2020) (explaining that the statutory exhaustion requirement of § 2254 and the judge-made
exhaustion requirement of § 2241 may be applied differently given the present pandemic). Therefore, this case is
distinguishable and not instructive.

                                                          6
     Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 7 of 9




an absence of available state corrective process (e.g., where there is no further state

proceeding for a petitioner to pursue) or circumstances exist that render that state court

process ineffective to protect petitioner's rights (e.g. where further pursuit would be futile).

See 28 U.S.C. § 2254(b)(1)(B)(i), (ii); Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000). To

the extent petitioner argues otherwise, such claims are meritless.

       As discussed in Slater, "courts across New York State have considered and resolved

petitions seeking release from state custody in connection with the COVID-19 pandemic."

Slater, 2020 WL 4016759, at *5 (citing cases). Any conclusory "claims that state courts are

unavailable . . . without any further factual or legal allegations to support [the] claims, [are]

inadequate to show that there was or is no available process in the state courts." Brady v.

Wolcott, No. 1:20-CV-0580, 2020 W L 3270378, at *6-*7 (W.D.N.Y. June 17, 2020). In sum,

"exhaustion requirements can (and should) be waived when relief is truly unavailable. But

waiving them here – when state courts clearly were available [just in a different capacity] . . .

– would turn the habeas system upside down." Money, 2020 WL 1820660, at *22.

       Moreover, as noted in Elleby,

             This case, in fact, supplies an excellent example of the
             appropriateness of the exhaustion requirement. The rule that “when
             a prisoner alleges that his continued confinement for a state court
             conviction violates federal law, the state courts should have the first
             opportunity to review this claim and provide any necessary relief”
             serves useful purposes. O'Sullivan v. Boerckel, 526 U.S. 838, 844
             (1999). Recourse first to state remedies enables a factual record to
             be developed. It also may afford relief to the petitioner, obviating the
             need for a federal-court action or federal intervention. . . . There is
             value to giving the New York state courts a first opportunity to
             evaluate such a claim, and develop a full factual record, particularly
             given the rapidly changing conditions in prisons and the evolving
             steps that prisons are taking to meet the unprecedented challenges
             presented by the pandemic, in general and as specifically affecting


                                                 7
      Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 8 of 9




               [petitioner's] conditions of confinement.

Elleby, 2020 WL 2611921, at *5. Therefore, it is not futile to require petitioner to complete

exhaustion of his state court remedies before pursuing a federal habeas petition.

        Based on the foregoing, the petition is premature and is dismissed without prejudice to

re-filing one complete petition once petitioner has pursued and exhausted all the claims he

wants to raise in the state courts. See Diguglielmo v. Senkowski, 42 F. App'x. 492, 496 (2d

Cir. 2002) ("[B]ecause the New York Court of Appeals has not yet had an opportunity to

address [the petitioner]’s federal claims, comity requires that we allow that court an

opportunity to do so. Accordingly, we dismiss [the petitioner]’s petition without prejudice.

This will allow [the petitioner] to pursue any procedural options available to him in New York

state court, and then take whatever steps may be appropriate to return to federal court if

necessary.") (footnote omitted).4

        As an aside, petitioner's complaints about facility policies, which do not impact the fact

or length of confinement, are more appropriately brought pursuant to 42 U.S.C. § 1983. See

Peralta v. Vasquez, 467 F.3d 98, 104-05 (2d Cir. 2006). To the extent petitioner seeks to

challenge the policies implemented or actions surrounding how the respondent was meeting

the inmates' transfer and programming needs, he may file a civil rights action pursuant to 42

U.S.C. § 1983, which will be subject to review under the Prisoner Litigation Reform Act

(PLRA) of 1996.

IV.     CONCLUSION


        4
            The Court notes that, if petitioner's claims are unsuccessful in state court, a subsequent habeas petition
should not run afoul of the "second or successive petition" limitations because this petition is being dismissed for
failure to exhaust and not on the merits. Burton v. Stewart, 549 U.S. 147, 155 (2007) (citing Slack v. McDaniel, 529
U.S. 473, 478 (2000)).

                                                          8
     Case 9:20-cv-01363-GLS-TWD Document 7 Filed 11/19/20 Page 9 of 9




       WHEREFORE, it is

       ORDERED that the Clerk respectfully update the caption on the docket to ref lect that

Gerald Jones is the proper respondent; and it is f urther

       ORDERED that the petition, (Dkt. No. 1), is DISMISSED WITHOUT PREJUDICE for

failure to exhaust available state court remedies; and it is further

       ORDERED that no certificate of appealability (COA) shall issue in this case because

petitioner has failed to make a "substantial showing of the denial of a constitutional right"

pursuant to 28 U.S.C. § 2253(c)(2). 5 Any further request for a COA must be addressed to

the Court of Appeals (Fed. R. App. P. 22(b)); and it is further

       ORDERED that the Clerk is directed to serve a copy of this Order on petitioner in

accordance with the Local Rules.

IT IS SO ORDERED.

November 19, 2020
Albany, New York




       5
           See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

                                                         9
